United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2131
                                   ___________

Carolyn Hughes,                          *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,      * [UNPUBLISHED]
                                         *
             Defendant - Appellee.       *
                                    ___________

                             Submitted: December 11, 2002

                                 Filed: March 6, 2003
                                  ___________

Before MCMILLIAN, GIBSON, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

    Carolyn Hughes appeals the district court's1 decision affirming the
Commissioner's denial of social security disability benefits. We affirm.




      1
       The Honorable John A. Jarvey, United States Magistrate Judge for the
Northern District of Iowa, presiding by consent of the parties pursuant to 28 U.S.C.
§ 636(c).
       Hughes, born May 12, 1962, is a high school graduate with an associate of
applied science degree from a medical assistant program. She has worked as an
administrative clerk, accounting clerk, office clerk, nursing assistant, ward clerk and
medical records clerk. On November 20, 1996, Hughes sustained a work-related low
back injury and received medical treatment including, among other modalities,
medications, physical therapy, an exercise program and a low back rehabilitation
program. Hughes's medical records indicate that at times her pain and ability to
function improved, while at other times she noted an increase in symptoms. Over
time, Hughes developed diffuse persistent pain, leading to a diagnosis of fibromyalgia
and chronic pain syndrom.

        Between November 20, 1996, and October 31, 1997, Hughes worked
intermittently on a part-time basis. She supplemented her income by drawing on
accrued leave, workers compensation, and unemployment benefits, and had a reported
income for 1997 of $7,074.99. Despite encouragement from her treating physicians,
who repeatedly recommended she continue to work within her limitations, Hughes
did not work after November 1, 1997.

       On November 11, 1997, Hughes applied for social security disability benefits
citing cirrhosis of the liver (non-alcoholic), chronic back pain resulting from a back
injury, and fibromyalgia. The application was denied initially and also upon
reconsideration. On April 5, 2000, a hearing was held before an administrative law
judge (ALJ) who affirmed the denials. The ALJ determined Hughes was not eligible
for disability benefits for the period between November 20, 1996, and October 31,
1997, because she had engaged in substantial gainful activity between those dates.
The ALJ discounted Hughes's testimony regarding the severity of her pain, and found
she could no longer perform any of her past relevant work, but retained sufficient
residual functional capacity (RFC) to perform other jobs that existed in significant
numbers in the national economy. The Appeals Council denied further review, and
the district court granted summary judgment to the Commissioner. On appeal to this

                                         -2-
court, Hughes argues the ALJ erred by finding she had engaged in substantial gainful
activity between November 20, 1996, and October 31, 1997. Hughes also argues the
ALJ improperly discounted her pain complaints and the opinions of her treating
physicians in determining she could perform other jobs that existed in significant
numbers in the national economy.

       Our scope of review is narrow. "We will affirm the ALJ's findings if supported
by substantial evidence on the record as a whole." Beckley v. Apfel, 152 F.3d 1056,
1059 (8th Cir. 1998). "Substantial evidence is less than a preponderance, but enough
that a reasonable mind might accept it as adequate to support a decision." Id. We
find the decision is supported by substantial evidence and affirm for the reasons given
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-